This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 EMIL MOTTOLA and SHARON MOTTOLA,

 3          Plaintiffs-Appellants/Cross-Appellees

 4 v.                                                                    NO. A-1-CA-34915

 5 MR. and MRS. LUIS MARTIN d/b/a
 6 MIRASOL SOLAR ENERGY SYSTEMS,

 7          Defendants-Appellees/Cross-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 Sarah M. Singleton, District Judge

10 Emil Mottola
11 Sharon Mottola
12 Santa Fe, NM

13 Pro Se Appellants/Cross-Appellees

14 Kalm Law Firm, PC
15 Karl F. Kalm
16 Albuqureque, NM

17 for Appellees/Cross-Appellants

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
 1   {1}   Plaintiffs appeal, and Defendants cross-appeal, the judgment and award of costs

 2 entered by the district court following a bench trial. This case, involving a seemingly-

 3 minor commercial dispute between the parties, started in magistrate court and then

 4 proceeded to district court. The district court held a two-day bench trial and heard

 5 further testimony on a third day, and then issued both a written decision and extensive

 6 findings of fact and conclusions of law. Upon appeal, we issued a notice of proposed

 7 disposition proposing to affirm the court’s decision in most respects, but to reverse

 8 parts of the award of costs. Plaintiffs have responded with a memorandum opposing

 9 the proposed affirmance on the merits, as well as a portion of the proposed disposition

10 concerning costs. Defendants did not file a memorandum in opposition. Having

11 carefully considered the arguments raised in the memorandum in opposition, we

12 continue to believe that the district court’s decision on the merits is correct, and that

13 the award of costs must be partially reversed. Also, given the lack of a memorandum

14 in opposition from Defendants, the district court will be affirmed as to the issues

15 raised in their cross-appeal on the merits. Therefore, for the reasons stated below and

16 in our notice of proposed disposition, we affirm in part and reverse in part.

17   {2}   Plaintiffs begin their memorandum in opposition with an argument that this

18 Court should apply de novo review, rather than substantial-evidence review, to a

19 number of the issues discussed in the notice of proposed summary disposition. [MIO



                                               2
 1 2-5, 10-21] Plaintiffs contend the facts relevant to these issues are undisputed, and that

 2 the district court’s conclusions of law based on undisputed facts should be subject to

 3 de novo review. We agree with the general proposition that conclusions of law are

 4 reviewed de novo. Mem'l Med. Ctr., Inc. v. Tatsch Constr., Inc., 2000-NMSC-030, ¶

 5 20, 129 N.M. 677, 12 P.3d 431. We disagree, however, with Plaintiffs’ assertion that

 6 the facts underlying the district court’s conclusions of law were undisputed. The

 7 district court made 70 findings of fact, and while a few of them might be more

 8 properly characterized as conclusions of law, most are determinations of factual issues

 9 raised in this case. [RP Vol. 9, 2048-58] As we discussed in the notice of proposed

10 summary disposition, these findings support the conclusions of law entered by the

11 district court. In this opinion we will not specifically address each and every issue set

12 out in our notice or argued in the memorandum in opposition, as that would be a

13 needless repetition that would consume scarce judicial resources. However, we will

14 briefly analyze the main arguments raised in the memorandum in opposition.

15   {3}   The central issue in the case was whether Defendants had a right to terminate

16 the contract, to refuse to provide further services to Plaintiffs, and to refund Plaintiffs’

17 payment for a certain part that had arrived broken rather than replacing the part. We

18 note that the contract had been almost completely performed at the point this occurred,

19 since most of the ordered system had been delivered and Plaintiffs had paid almost all



                                                3
 1 of the agreed-upon price. As we pointed out in the notice, the district court carefully

 2 analyzed the interactions between the parties, which occurred both in person and via

 3 e-mail, and determined that Defendants’ termination of the contract was legally

 4 justified. The district court offered several reasons for this determination, and

 5 Plaintiffs attack each one. We are not persuaded by these attacks. In particular,

 6 Plaintiffs’ unilateral decision to withhold payment of $35 of the set-up and delivery

 7 price, standing alone, was a breach of the contract that in turn justified Defendants’

 8 termination of that contract. Plaintiffs point to contrary evidence indicating that the

 9 shortage may have been waived by Mrs. Martin, but the district court examined the

10 interactions between the parties, including Mr. Martin’s continuing demand for

11 payment of the amount, and reached a contrary conclusion. We see no reason to

12 disturb that conclusion which, although a conclusion of law, was arrived at by

13 examining disputed facts. See Las Cruces Prof’l Fire Fighters v. City of Las Cruces,

14 1997-NMCA-044, ¶ 12, 123 N.M. 329, 940 P.2d 177 (noting that we will not re-weigh

15 the evidence on appeal or substitute our judgment for that of the district court on

16 factual matters).

17   {4}   Plaintiffs complain that neither the district court nor this Court’s notice of

18 proposed summary disposition addressed NMSA 1978, Sections 55-2-601 to -616

19 (1961, as amended through 2005), concerning a buyer’s right of return upon improper



                                              4
 1 or incomplete delivery of goods. [MIO 16-17] Plaintiffs have not presented an

 2 adequate explanation of how this provision impacts this case, and we will not attempt

 3 to construct such an explanation for them. See Headley v. Morgan Mgmt. Corp., 2005-

 4 NMCA-045, ¶ 15, 137 N.M. 339, 110 P.3d 1076 (noting that this Court “will not

 5 review unclear arguments, or guess at what [a party’s] arguments might be”). The

 6 Uniform Commercial Code (UCC) is a complicated statute and the provisions cited

 7 by Plaintiffs raise a number of issues that Plaintiffs have not mentioned. For example,

 8 a buyer’s rights on improper delivery include rejecting the whole, accepting the

 9 whole, or accepting any “commercial unit” and rejecting the rest. Section 55-2-601.

10 Plaintiffs appear to argue that they accepted part of the system but were entitled to

11 reject certain other portions of it, but is a partial system a “commercial unit” as

12 defined by the statute? Also, when Plaintiffs were given an opportunity to return the

13 system for a full refund, they did not do so; did that constitute acceptance of the

14 system under Section 55-2-606, or failure to revoke acceptance under Section 55-2-

15 608? Given the lack of any structured explanation of this argument, we decline to

16 review Plaintiffs’ undeveloped UCC claim.

17   {5}   Plaintiffs renew the Unfair Practices Act (UPA) arguments raised in their

18 docketing statement. [MIO 26-34] See NMSA 1978, §§ 57-12-1 to -26 (1967, as

19 amended through 2009). We stand by our discussion of those arguments as set out in



                                              5
 1 the notice of proposed summary disposition, and affirm the district court’s rejection

 2 of Plaintiffs’ claims for the reasons stated in that notice.

 3   {6}   Plaintiffs ask us to apply de novo review to several post-trial “admissions”

 4 made by counsel for Defendants, arguing in essence that these admissions constitute

 5 newly discovered evidence. [MIO 34-35] Plaintiffs appear to request relief from this

 6 Court, for the first time on appeal, under Rule 1-060(B)(2) NMRA. That rule,

 7 however, is a district-court rule and there is no statutory or rule-based authority

 8 allowing this Court to provide relief when the matter has not first been presented to

 9 the district court for decision. See, e.g., N.M. Const. art. VI, § 29 (granting this Court

10 jurisdiction as may be provided by law); NMSA 1978, § 39-3-2 (1966) (authorizing

11 appeal to this Court from final orders of district courts affecting substantial rights).

12 We therefore decline to address Plaintiffs’ claims concerning the alleged newly-

13 discovered evidence.

14   {7}   Plaintiffs again challenge several aspects of the district court’s award of costs.

15 [MIO 36-41] Our notice proposed to reverse some of the amounts awarded to

16 Defendants, and as noted above Defendants have not filed a memorandum in

17 opposition contesting those proposed reversals. As to the remainder of the costs

18 challenged by Plaintiffs, we affirm for the reasons stated in the notice of proposed

19 summary disposition, as we do not find Plaintiffs’ arguments persuasive.



                                               6
 1   {8}    In our notice we proposed to reverse the costs award to the extent it excluded

 2 electronic filing fees from the award. Plaintiffs challenge our analysis of that issue and

 3 attempt to distinguish the case we cited, Herald v. Bd. of Regents of Univ. of New

 4 Mexico, 2015-NMCA-104, ¶¶ 62-64, 357 P.3d 438, in support of our analysis.

 5 Plaintiffs argue that the Second Judicial District has a local rule mandating electronic

 6 filing for any party represented by an attorney and maintain that Herald was decided

 7 on the basis of such mandatory electronic filing. [MIO 42-43] Although Plaintiffs

 8 claim there is no similar mandatory-electronic-filing rule in the First Judicial District,

 9 we direct their attention to Rule LR1-205 NMRA (formerly LR1-312), which states

10 “[t]he electronic filing of documents is mandatory for parties represented by

11 attorneys.” Plaintiffs’ argument is therefore unpersuasive. In addition, we do not

12 believe the mandatory nature of the electronic filing fees was the linchpin of the

13 Herald decision and reject Plaintiffs’ argument on that ground as well.

14 CONCLUSION

15   {9}    Based on the foregoing, as well as the extensive discussion of various issues

16 contained in our notice of proposed summary disposition, we affirm the district

17 court’s decision on the merits of both the appeal and the cross-appeal. We reverse the

18 award of costs as discussed in the notice and this opinion.

19   {10}   IT IS SO ORDERED.



                                               7
1                                 _________________________________
2                                 MICHAEL E. VIGIL, Judge


3 WE CONCUR:



4 _____________________________
5 J. MILES HANISEE, Judge



6 _____________________________
7 JULIE J. VARGAS, Judge




                                    8